


Exhibit 10.19

 

Summary of Executive Officer Compensation

 

Our executive officers are at will employees. The current base salary for each
of our executive officers is:

 

Paul A. Maleh, $500,000

Monica G. Noether, $450,000

Arnold J. Lowenstein, $400,000

Wayne D. Mackie, $375,000

 

On February 23, 2010, the compensation committee of our board of directors set
the performance goals, target amounts and maximum amounts payable in respect of
fiscal year 2010 for performance awards granted under our 2007 cash incentive
plan to our executive officers. These performance awards are payable in cash and
only to the extent certain performance goals, based on objective business
criteria specified by the compensation committee of our board of directors, are
achieved in fiscal 2010. For each executive officer, 70% of the performance
goals are based on objective business criteria: 40% is tied to net revenue and
30% is tied to earnings before interest and taxes (in each case excluding the
impact of our NeuCo subsidiary, acquisitions, discontinued operations and
extraordinary and special items, as approved by the compensation committee of
our board of directors).  In addition, the remaining 30% is based on specified
personal objectives of each officer.  The portion of the bonus determined based
on objective business criteria is intended to qualify as performance based
compensation pursuant to Section 162(m) of the Code, while the portion of the
bonus based on personal objectives is not.  The target and maximum amounts
payable to these executive officers under these performance awards in respect of
fiscal 2010 are as follows: Paul A. Maleh - target of $800,000 and maximum of
$1,408,000; Monica G. Noether - target of $600,000 and maximum of $1,056,000;
Arnold J. Lowenstein - target of $400,000 and maximum of $704,000; and Wayne D.
Mackie - target of $250,000 and maximum of $440,000.  The amount payable under
each of these performance awards may be reduced by the compensation committee in
its full discretion.  In addition, the amount payable under each of these
performance awards may be reduced or deferred to ensure that the compensation
payable to each of our executive officers meets the deductibility limits under
Section 162(m) of the Internal Revenue Code.

 

--------------------------------------------------------------------------------
